Order denying in part defendant’s motion for discovery and inspection modified so as to permit a discovery and inspection as to so much of item No. 3 as relates to the delivery to defendant of the securities described in the fourth amended complaint, including the subsequent ratification of the delivery by the board of directors, and as so modified affirmed, so far as appealed from, without costs. The inspection, to the extent allowed, is to be had on ten days’ notice. Appeal from order denying reargument of the motion dismissed. Appeals from orders entered August 12, 1935, and August 17, 1935, discontinued on consent, without costs. No opiMon. Seudder, Tompkins, Davis and Johnston, JJ., concur; Lazansky, P. J., not voting. [See ante, p. 544.]